      Case 3:18-cv-00560-CWR-JCG Document 13 Filed 01/03/19 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF MISSISSIPPI
                                        NORTHERN DIVISION

A-1 DETECTIVE AND PATROL                                                                   PLAINTIFF
SERVICE, INC.
v.                                                                      CAUSE NO. 3:18-cv-560-HTW-LRA

                                                                              JURY TRIAL DEMANDED
CAMBRIDGE SECURITY SERVICES
CORP.                                                                                    DEFENDANT


                             MOTION FOR CLERK’S ENTRY OF DEFAULT


          Pursuant to Fed. R. Civ. P. 55(a), Plaintiff A-1 Detective and Patrol Service, Inc. (“A-1”)

moves the clerk for an entry of default against Defendant Cambridge Security Services Corp.

(“Defendant”) and states as follows:

          1.         On November 13, 2018, A-1 filed its Amended Complaint (Doc. No. 6). See Am.

Compl., Ex. 1 to Affidavit of Anna Little Morris, Ex. A hereto.

          2.         The same day, the Court issued a Summons (Doc. No. 7) to Defendant’s registered

agent in Florida, a state in which Defendant has its Southeast Regional Headquarters1 (the “Florida

Registered Agent”). The Florida Registered Agent is located at 5100 N. Federal Highway, Suite

405, Ft. Lauderdale, Florida 33008. See Summons, Ex. 2 to Affidavit of Anna Little Morris, Ex. A

hereto.

          3.         On November 26, 2018, A-1 served Defendant with a copy of the Summons and

Amended Complaint via certified mail, return receipt requested, relying upon Fed. R. Civ. P.

4(h)(1)(A) and 4(e)(1) and Miss. R. Civ. P. 4(c)(5). See Return of Service, Ex. 3 to Affidavit of

Anna Little Morris, Ex. A hereto.



          1
              See https://www.cambridgesecurityservices.com/contact/.
      Case 3:18-cv-00560-CWR-JCG Document 13 Filed 01/03/19 Page 2 of 2



       4.      As of the date of this Motion, Defendant has not filed an Answer or other

responsive pleading.

       5.      Therefore, more than thirty (30) days have passed since Defendant was served with

process, and no answer or other responsive pleading has been filed.

       WHEREFORE, based upon Defendant’s failure to appear and defend in this action,

Plaintiff A-1 Detective and Patrol Service, Inc. requests that the Clerk enter a default against

Defendant Cambridge Security Services Corp.

       Dated: January 3, 2019.

                                       Respectfully submitted,

                                       A-1 DETECTIVE AND PATROL SERVICE, INC.

                                       By: /s/ Anna Little Morris
                                          Brian Kimball (Miss. Bar No. 100787)
                                          Anna Little Morris (Miss. Bar No. 105299)
                                          BUTLER SNOW LLP
                                          1020 Highland Colony Parkway, Suite 1400 (39157)
                                          Post Office Box 6010
                                          Ridgeland, Mississippi 39158-6010
                                          (T) 601-985-4487
                                          (F) 601-985-4500
                                          (E) brian.kimball@butlersnow.com
                                               anna.morris@butlersnow.com

                                          ITS ATTORNEYS



                                 CERTIFICATE OF SERVICE

       I, Anna Little Morris, do hereby certify that I electronically filed the foregoing with the

Clerk of Court using the ECF system.

SO CERTIFIED, this the 3rd day of January, 2019.


                                                             /s/ Anna Little Morris
                                                             ANNA LITTLE MORRIS

                                                 -2-
       45553222.v1
